NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Value Fund Supplement dated December 13, 2011 to the Summary Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. 1. At a meeting of the Board of Trustees (the “Board”) of Nationwide Variable Insurance Trust (the “Trust”) held on December 13, 2011, the Board approved the termination of AllianceBernstein L.P. (“AllianceBernstein”) as a subadviser to the NVIT Multi-Manager International Value Fund (the “Fund”), and approved the appointment of Dimensional Fund Advisors LP (“Dimensional”) to subadvise a portion of the Fund.This change is anticipated to take effect on or about January 9, 2012 (the “Effective Date”). 2. As of the Effective Date, the Summary Prospectus is revised as follows: a. The information on page 2 that appears under the “Principal Investment Strategies” heading is deleted and replaced with the following: Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies located, headquartered, or whose securities regularly trade on markets outside the United States. Some of these countries may be considered to be emerging market countries, which are developing and low or middle income countries, and may be found in regions such as Asia, Latin America, Eastern Europe, the Middle East and Africa. The Fund may invest in the securities of companies of any market capitalization, including small- and mid-cap companies, and typically invests in those located or traded in at least six different countries, foreign markets or regions other than the United States. Nonetheless, the Fund may invest up to 35% of its net assets in the securities of issuers located or traded in any one of Australia, Canada, France, Japan, Germany or the United Kingdom. The Fund employs a “value” style of investing, which means investing in equity securities that may be trading at prices that do not reflect a company’s intrinsic value. Companies issuing such securities may be currently out of favor, undervalued due to market declines, or experiencing poor operating conditions that the subadviser believes to be temporary. The Fund also may invest in currency futures and forward foreign currency exchange contracts, which are derivatives, in order to hedge against international currency exposure. The Fund generally considers selling a security when it reaches a target price, fails to perform as expected, or when other opportunities appear more attractive. The Fund may engage in active and frequent trading of portfolio securities. The Fund consists of two portions managed by different subadvisers. Nationwide Fund Advisors (“NFA”) is the Fund’s investment adviser and, subject to the approval of the Board of Trustees of Nationwide Variable Insurance Trust (the “Trust”), selects the Fund’s subadvisers and monitors their performance on an ongoing basis. NFA has chosen the Fund’s current subadvisers because they approach investing in international securities in a different manner from each other. For example, as of the date of this Prospectus, one subadviser uses a market capitalization-weighted approach to invest in securities of companies that the subadviser has determined to be value primarily because they have high book values (i.e., values based on their respective assets minus their liabilities, as reflected on their balance sheets) in relation to the prices at which their shares trade in the market. The other subadviser uses a bottom-up, research driven selection process that seeks to add value to the Fund by capitalizing on incorrect market valuations arising across the world’s equity markets. NFA allocates assets to the subadvisers to increase diversification among securities and investment styles, thereby increasing the potential for investment return and, at the same time, reducing risk and volatility. b. On page 4 of the Summary Prospectus, the information following “Portfolio Management – Subadvisers” is deleted and replaced with the following: Dimensional Fund Advisors LP (“Dimensional”) JPMorgan Investment Management Inc. (“JPMorgan”) c. On page 4 of the Summary Prospectus, the information following “Portfolio Management – Portfolio Managers” is revised to delete references to AllianceBernstein and to add the following with respect to Dimensional: Portfolio Managers Title Length of Service Dimensional Karen Umland, CFA Senior Portfolio Manager and Vice President Since 1998 Stephen A. Clark Senior Portfolio Manager and Vice President Since 2001 Joseph H. Chi, CFA Portfolio Manager and Vice President Since 2005 Jed S. Fogdall Portfolio Manager and Vice President Since 2004 3. Shareholders of the NVIT Multi-Manager International Value Fund will receive an Information Statement in the near future, as required under the Trust’s Manager of Managers Exemptive Order, with more detailed information about Dimensional. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
